ACCEPTED
                                                                                    01-14-00513-CR
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                              12/31/2014 3:09:01 PM
                                                                                CHRISTOPHER PRINE
                                                                                             CLERK

                 Nos. 01-14-00513-CR & 01-14-00514-CR

                                     In the                        FILED IN
                                                            1st COURT OF APPEALS
                              Court of Appeals                  HOUSTON, TEXAS
                                    For the                 12/31/2014 3:09:01 PM
                            First District of Texas         CHRISTOPHER A. PRINE
                                                                     Clerk
                                  At Houston

                          

                         Nos. 1330898 & 1330899
                          In the 351st District Court
                           Of Harris County, Texas

                          

                        AARON CHARLES BURTON
                                Appellant
                                   v.
                          THE STATE OF TEXAS
                                Appellee

                         
                    STATE’S MOTION FOR EXTENSION
                        OF TIME TO FILE BRIEF
                           

To the Honorable Court of Appeals:

      The State of Texas, pursuant to TEX. R. APP. P. 2 & 10.5, moves for an

extension of time in which to file its appellate brief. The following facts are

relevant:
       1. The appellant was indicted for evading arrest with a motor vehicle

           and possession of a motor vehicle. (1 CR 8; 2 CR 8)1. Both

           indictments alleged two prior felony convictions, with one having

           been committed after the other became final. (1 CR 8; 2 CR 8). The

           appellant pleaded not guilty to both charges. (3 RR 3-4). A jury found

           him guilty as charged. (1 CR 87-88; 2 CR 84, 88). The appellant

           pleaded true to all the enhancement allegations and the trial court

           assessed his punishment in both cases at thirty years’ confinement,

           with the sentences to run concurrently. (1 CR 88, 2 CR 88). The

           appellant filed a timely notice of appeal for both cases. (1 CR 91; 2 CR

           91). The records do not contain trial court certifications of the

           appellant’s right of appeal.

       2. The State’s brief was due on December 29, 2014. The State requests a

           30-day extension of time in which to file its brief.

       3. This is the State’s first request for extension.

       4. The following facts are relied upon to show good cause for an

           extension of time to allow the State to file its brief:


1For ease of citation, the State will refer to the clerk’s records in these as though they were
sequentially-numbered volumes. Thus, the record for 01-14-00513-CR (the evading case)
will be 1 CR, and the record for 01-14-00514-CR (the possession case) will be 2 CR. Also,
the State notes that the clerk failed to paginate the record for the evading case. For 1 CR,
the State will use the PDF page numbers.
a. This case was assigned to the undersigned attorney on
  November 21, 2014. Since then, the undersigned attorney has
  worked on the following appellate cases:

  1. John Joseph Priest
     No. 14-14-00159-CR
     Brief filed December 2, 2014

  2. Richard Charles Riette
     No. 01-14-00203-CR
     Brief filed December 5, 2014

  3. Rodney Wayne Allen
     No. 14-13-01030-CR
     Oral argument held December 9, 2014
     Post-submission brief filed December 19, 2014

  4. Shane Allen Mikel
     No. 01-14-00277-CR
     Brief filed December 31, 2014

b. In addition to these cases (and this case), the undersigned
  attorney presently has assigned to him five other cases with
  active deadlines. This workload is common in the appellate
  section of the Harris County District Attorney’s office, thus
  offloading this work to others is not a realistic option.

c. The undersigned attorney took off the week of December 22-
  26 for Christmas celebrations and to plan and attend a
  memorial service for a family member.
WHEREFORE, the State prays that this Court will grant the requested
extension.
                                               Respectfully submitted,


                                               /s/ C.A. Morgan
                                               CLINTON A. MORGAN
                                               Assistant District Attorney
                                               Harris County, Texas
                                               1201 Franklin, Suite 600
                                               Houston, Texas 77002-1923
                                               (713) 755-5826
                                               morgan_clinton@dao.hctx.net
                                               TBC No. 24071454
                            CERTIFICATE OF SERVICE

      I certify that I have requested that efile.txcourts.gov electronically serve

a copy of this motion to:

      Tony Aninao
      taninao@hotmail.com



                                                  /s/ C.A. Morgan
                                                  CLINTON A. MORGAN
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                  1201 Franklin, Suite 600
                                                  Houston, Texas 77002-1923
                                                  (713) 755-5826
                                                  morgan_clinton@dao.hctx.net
                                                  TBC No. 24071454

Date: December 31, 2014